Exhibit 10.3
THIRD AMENDMENT TO THE
EMPLOYMENT AGREEMENT
BETWEEN
FOSTER WHEELER NORTH AMERICA CORP.
AND
GARY T. NEDELKA
     This THIRD AMENDMENT (this “Amendment”) to the Employment Agreement between
FOSTER WHEELER NORTH AMERICA CORP., a Delaware corporation (the “Company”), and
GARY T. NEDELKA (the “Executive”), dated as of January 6, 2009 (the “Employment
Agreement”), is made and entered into effective as of April 12, 2011.
     WHEREAS, the Company entered into the Employment Agreement with the
Executive on January 6, 2009 and First and Second Amendment thereto effective as
of December 21, 2009 and August 30, 2010 respectively (the Employment Agreement
as so amended, the “Agreement”); and
     WHEREAS, the Executive and the Company have agreed to further amend the
Agreement as set forth below.
     NOW THEREFORE, for good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, and in further consideration of the
following mutual promises, covenants and undertakings, the parties agree that
the Agreement is amended as follows:

1.   Agreement Section 1.1 is hereby revised to read in its entirety as follows:

      Employment, Duties. The Company hereby agrees to employ the Executive for
the Term (as defined in Section 2.1), to render exclusive and full-time services
to the Company, in the capacity of President and Chief Executive Officer of the
Company and Chief Executive Officer of Parent’s Global Power Group and to
perform such other duties consistent with such position (including service as a
director or officer of any affiliate of the Company if elected) as may be
assigned by the Chief Executive Officer and/or Chief Operating Officer of
Parent; provided, however, that the Executive may, subject to approval by the
Chief Executive Officer of the Parent, serve on the board of directors of one
for-profit business at any time during the Term that does not compete with
Parent or any of its subsidiaries and may participate in civic, charitable,
industry, and professional organizations to the extent that such participation
does not materially interfere with the performance of Executive’s duties
hereunder. The Chief Executive Officer has approved of the Executive serving on
the board of directors of Cotton Holdings, Inc. The Executive’s title shall be
President and Chief Executive Officer of the Company and Chief Executive Officer
of Parent’s Global Power Group, or such other titles of at least equivalent
level consistent with the Executive’s duties from time to time as may be
assigned to the Executive by the Company consistent with such position, and the
Executive shall have all authorities as are customarily and ordinarily exercised
by executives in similar positions in similar businesses of similar size in the
United States.

2.   All other terms and conditions of the Agreement not expressly modified by
this Amendment remain valid and unchanged.

 



--------------------------------------------------------------------------------



 



3.   This Amendment may be executed in any number of counterparts, all of which
taken together shall constitute one and the same amendatory instrument, and any
of the parties hereto may execute this Amendment by signing any such
counterpart.

     IN WITNESS WHEREOF, the parties have executed this Amendment effective as
of the date first above written.

            FOSTER WHEELER NORTH AMERICA CORP.
      By:   /s/ Richard G. Lively         Name:   Richard G. Lively       
Title:   Sr. Vice President — Human Resources   

            /s/ Gary Nedelka       GARY T. NEDELKA           

2